Citation Nr: 0831879	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  04-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disorder. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel












INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981, and February 1982 to February 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, wherein the RO denied service connection 
for low back disability.  The veteran timely appealed the 
RO's July 2003 rating action to the Board.  

In March 2006 and May 2007, the Board remanded the veteran's 
claim to the RO for additional development.  The requested 
development has been completed and the case has returned to 
the Board for appellate review. 


FINDING OF FACT

Trauma to the lower spine during military service was acute 
and transitory, and the veteran's current low back disability 
was not shown until many years after service and is not 
related to his period of military service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 
5103, 5103A, 5107 (West 2002);38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

       Duty to Notify

The proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  

The proper notification should also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the Court's decision in Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004).  In Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
comprehensive VCAA letter, as opposed to a patchwork of other 
post-decisional documents (e.g., statements or supplemental 
statements of the case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal. 
Id.  

With regard to the service connection issue decided in the 
decision below, VA provided the veteran with pre-adjudication 
notice on the Pelegrini II VCAA elements in letter, issued in 
May 2003.  

The letter informed the veteran to let VA know of any 
evidence he thought would support his claim, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In an April 2007 letter, VA provided the veteran 
notice as promulgated in Dingess.  Id.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  As stated above, the veteran was provided 
pre-adjudication VCAA notice via a May 2003 letter.  Id.  

       Duty to Assist

Regarding the veteran's claim for service connection for low 
back disorder, service medical records, post-service VA and 
private treatment and examination reports, along with 
statements of the veteran, have been associated with the 
claims file.  To this end, pursuant to the Board's March 2006 
remand directives, in May 2006, VA examined and obtained an 
opinion as to the etiology of the low back disorder.  A copy 
of the May 2006 VA examination report has been associated 
with the claims file. 

In addition, pursuant to the Board's February 2007 remand 
directives, in April 2007, VA sent the veteran a letter, 
which included release forms (VA Form 21-4142) for him to 
submit concerning his low back surgeries in 2000 and 2001 at 
Saint Agnes Hospital.  The veteran did not provide the 
requested information. 

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the veteran's service connection claim 
discussed in the decision herein below. 
II.  Relevant Laws and Regulations

       Service connection-general criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

	Presumptive service connection-criteria 

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease, such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

The veteran contends that his current low back disorder had 
its onset during military service.  

After a careful review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for low back disorder.  In 
reaching the foregoing determination, the Board observes that 
on three separate occasions---September 1981, June 1982, and 
1985 (month was illegible), the veteran complained of having 
low back pain for two days, sustained trauma/contusion to the 
mid-lumbar spine area after he fell down a ladder aboard 
ship, and was diagnosed with lumbar strain, respectively.  
The veteran was treated with medication and rest.  There was 
no evidence of any fracture(s) to the lumbar spine as a 
result of any of the above-referenced incidents.  The 
remainder of the veteran's service medical records are 
negative for any further clinical findings referable to any 
low back pathology.  In fact, when examined for service 
separation in March 1985, the veteran's spine was evaluated 
as "normal."  On a March 1985 Report of Medical History, 
the veteran denied ever having had back pain.  

Post-service private and VA medical records, dating from 
April 1984 to January 2006, are of record.  These documents 
show that in March 2000, Dr. H. M. S. first evaluated the 
veteran for back and right leg pain, which is almost two 
decades after service separation in February 1986.  This 
lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  (see, March 2000 treatment record, prepared by H. 
M. S., Jr., M. D.).  Dr. S. entered and impression of left S2 
nerve root impingement syndrome secondary to left L5-S1 
lumbar disk herniation.  The veteran subsequently underwent a 
left L5-S1 lumbar laminotomy, partial facetectomy, 
formainotomy with diskectomy.  Id.  

In a May 2001 report, Dr. H. M. S. stated that the veteran 
had developed recurrent left sciatic that had its onset 
several weeks previously.  At that time, the veteran stated 
that when lifting, he felt a "zing" in his back that 
radiated into his [left] foot.  (see, May 2001 report, 
prepared by H. M. S., Jr. M. D.)

In June 2001, the veteran underwent a unilateral left L5-S1 
lumbar diskectomy with neuroplasty with left L4-5 lumbar 
laminectomy.  (see, June 2001 report, prepared by H. M. S., 
Jr. M. D.).  In December 2003, the veteran was evaluated at a 
VA clinic after he slipped and fell backward onto his back 
and left elbow.  (see, December 2003 VA outpatient report).  
A diagnosis referable to the low back was not entered at that 
time. 

Thus, the pivotal question to be answered in this case is 
whether the currently diagnosed low back disability is 
etiologically related to the veteran's periods of military 
service.  Here, there are private and VA opinions against the 
claim.  

Initially, in a January 2006 opinion, R. G. H., M. D. opined 
that there was no way that he could identify whether the 
veteran's currently diagnosed degenerated disk was secondary 
to injuries that he had sustained during military service.  
Dr. G. H. stated that anyone of the veteran's age, should 
anticipate at least two degenerated disks, such as those 
experienced by the appellant.  Thus, Dr. G. H. concluded that 
he could not really identify and associate the veteran's 
degenerated disks to his previous injuries.  (see, January 
2006 report, prepared and submitted by R. G. H., M. D.).   

Pursuant to the Board's March 2006 remand directives, the 
exact question as to the etiology of the veteran's low back 
disability was slated to a VA examiner in May 2006.  A review 
of that report reflects that the May 2006 VA examiner had 
reviewed the claims file prior to the examination.  The 
veteran provided a history with respect to his low back, 
which is consistent with that previously noted herein. 
Interestingly enough, during the examination, the veteran 
stated that he had not received any treatment or evaluation 
of his back until 2000, after he re-strained his back at work 
and, as a result, underwent two lumbar-spine surgeries.  

The May 2006 VA examiner's final impression included an 
opinion that the "veteran's current back condition is not at 
least as likely as not due to his service-connected back 
strain."  The VA examiner bolstered his opinion by pointing 
to an absence of documentation or ongoing back symptoms at 
the time of service discharge and no evidence of any post-
service treatment until 2000, when the veteran re-injured his 
back at work and, as a result, underwent two lumbar-spine 
surgeries.  (see, May 2006 VA examination report).  
There are no opinions of record that are supportive of the 
veteran's claim and that contradict the foregoing private and 
VA opinions against the claim. 

As previously noted herein, although the veteran received 
treatment for low back pain and trauma/contusion of the 
lumbar spine during military service in 1981 and 1982, 
respectively, the remainder of the service medical records 
are devoid of any further clinical findings referable to any 
low back pathology.  The veteran's March 1985 service 
separation examination report shows that his spine was 
evaluated as "normal."  Again, the veteran did not seek any 
post-service treatment for his lumbar spine until March 2000, 
over two-decades after service separation in 1985, after he 
re-injured his back at work. 

Overall, there simply is no evidence of any low back 
disability until many years after service, and, as noted 
above, it has been determined by medical examiner that 
current findings are unrelated to the veteran's periods of 
military service.  Thus, the claim for service connection for 
low back disability is denied.


ORDER

Service connection for low back disability is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


